MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Apr 18 2019, 9:20 am

court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Donald E. C. Leicht                                       Curtis T. Hill, Jr.
Kokomo, Indiana                                           Attorney General of Indiana
                                                          Samantha M. Sumcad
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

K. J.,                                                    April 18, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-JV-2969
         v.                                               Appeal from the Howard Circuit
                                                          Court
State of Indiana,                                         The Honorable Lynn Murray,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          34C01-1708-JD-284 & 34C01-
                                                          1711-JD-440



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-JV-2969 | April 18, 2019                   Page 1 of 8
                                STATEMENT OF THE CASE

[1]   Appellant-Respondent, K.J., appeals from the juvenile court’s Modification

      Order placing him in the care of the Department of Correction (DOC).


[2]   We affirm.


                                                     ISSUE
[3]   K.J. presents us with one issue, which we restate as: Whether the juvenile

      court’s Modification Order was supported by adequate findings and

      conclusions.


                      FACTS AND PROCEDURAL HISTORY
[4]   K.J. was born in December 2001. On August 18, 2017, following the State’s

      filing of a delinquency petition, K.J. admitted that he had committed an act

      which would have been Class B misdemeanor possession of marijuana if

      committed by an adult, and the State dismissed an additional allegation of

      battery pending against K.J. As part of its Dispositional Order, the juvenile

      court released K.J. to his mother’s custody. On September 15, 2017, after

      another detention based on battery allegations, K.J. admitted that he had

      committed what would have constituted Class B misdemeanor battery if

      committed by an adult. The juvenile court committed K.J. to a secure

      detention facility but suspended that commitment to supervised probation.

      However, on September 18, 2017, the trial court authorized K.J.’s detention

      following the State’s allegations that K.J. had committed acts that would have

      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2969 | April 18, 2019   Page 2 of 8
      constituted Class A misdemeanor false informing, Class C misdemeanor

      operating a motor vehicle without ever receiving a license, and Level 6 felony

      auto theft, had they been committed by an adult. On September 27, 2017, K.J.

      admitted that he had committed the operating without ever receiving a license

      and auto theft offenses, and the juvenile court subsequently released him to

      electronic, in-home detention. On October 20, 2017, the juvenile court released

      K.J. from in-home detention and placed K.J. on formal probation.


[5]   On November 22, 2017, K.J. was detained again after the State alleged that he

      had committed two acts constituting Level 6 felony theft of a firearm if

      committed by an adult. On December 6, 2017, K.J. admitted that he had

      committed the two theft of a firearm offenses, and K.J. was placed on formal

      probation and home detention. K.J. subsequently admitted to the following

      new delinquent acts and probation violations: January 26, 2018 (marijuana

      use, Level 6 felony escape); February 23, 2018 (three probation violations,

      including marijuana use and school suspension); March 26, 2018 (four

      probation violations, including truancy, marijuana use, disobeying and cursing

      his mother); April 27, 2018 (marijuana use and leaving home without

      permission); May 21, 2018 (two probation violations for marijuana use and

      school suspension). As a result of these admissions, K.J.’s disposition was

      modified to include another suspended commitment to the DOC, weekends

      served in a secure residential facility, and, finally, detention in a secure

      residential facility for a defined period.




      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2969 | April 18, 2019   Page 3 of 8
[6]   On June 15, 2018, the State filed a request that K.J.’s placement be modified to

      the DOC. On July 23, 2018, the juvenile court ordered K.J. into the Juvenile

      Court Diversionary Program. On August 17, 2018, K.J. admitted that, by

      removing his monitoring anklet and leaving school grounds without

      permission, he had committed two acts which would have constituted Level 6

      felony escape if committed by an adult. On September 7, 2018, the juvenile

      court modified K.J.’s disposition and committed K.J. to the care of the DOC

      for an indefinite period. The juvenile court’s Modification Order provided, in

      relevant part, as follows:


              1. FINDINGS:

              A. The child having entered an admission of the allegations in
              the Petition to Modify or having been found by the [c]ourt to
              have committed the acts alleged in the Petition to Modify filed
              herein, finds the Dispositional Order should be modified.

              B. The [c]ourt has considered the the [sic] Modification Report as
              well as the:

                       1. The interests of the child and the public;

                       2. Alternatives for the care, treatment, rehabilitation or
                       placement of the child;

                       3. The necessity, nature and extent of the participation by
                       a parent, guardian or custodian in a program of care,
                       treatment or rehabilitation for the child;

                       4. The financial responsibility of the parent, guardian or
                       custodian for services provided.

                       5. Services, if any, that should be ordered for the parent,
                       guardian or custodian pursuant to the Petition for Parental
                       Participation.

              2. DISPOSITION:

      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2969 | April 18, 2019   Page 4 of 8
              A. The [c]ourt now awards wardship of the child, [K.J.], to the
              [DOC] for housing in any correctional facility for children or any
              community-based correctional facility for children.


              ***


              E. This disposition is consistent with the safety and the best
              interest of the child and is the least restrictive and most
              appropriate setting available close to the parents’ home, least
              interferes with family’s autonomy, is least disruptive of family
              life, imposes the least restraint on the freedom of the child and
              the child’s parent, guardian, or custodian; and provides a
              reasonable opportunity for participation by the child’s parent,
              guardian, or custodian.


      (Appellant’s App. Vol. VIII, pp. 17-18).


[7]   K.J. now appeals. Additional facts will be provided as necessary.


                              DISCUSSION AND DECISION
[8]   K.J.’s sole challenge to the juvenile court’s Modification Order is that the

      juvenile court did not make statutorily-required findings and conclusions. We

      review a juvenile court’s dispositional order and any modifications for an abuse

      of discretion, which occurs if the juvenile court’s decision is against the logic

      and effect of the facts and circumstances before it. A.M. v. State, 109 N.E.3d

      1034, 1037 (Ind. Ct. App. 2018).


[9]   The juvenile statute provides as follows:


              The juvenile court shall accompany the court’s dispositional
              decree with written findings and conclusions upon the record
      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2969 | April 18, 2019   Page 5 of 8
               concerning approval, modification, or rejection of the
               dispositional recommendations submitted in the predispositional
               report, including the following specific findings:

               (1) The needs of the child for care, treatment, rehabilitation, or
               placement.

               (2) The need for participation by the parent, guardian, or
               custodian in the plan of care for the child.

               (3) Efforts made, if the child is removed from the child’s parent,
               guardian, or custodian, to:

                        (A) prevent the child’s removal from; or

                        (B) reunite the child with; the child's parent, guardian, or
                        custodian.

               (4) Family services that were offered and provided to:

                        (A) the child; or

                        (B) the child’s parent, guardian, or custodian.

               (5) The court’s reasons for the disposition.

               (6) Whether the child is a dual status child under IC 31-41.


       Ind. Code § 31-37-18-9(a). In addition, the juvenile court “may incorporate a

       finding or conclusion from a predispositional report as a written finding or

       conclusion upon the record in the court’s dispositional decree.” I.C. § 31-37-

       18-9(c).


[10]   K.J. contends that the juvenile court’s Modification Order “merely pronounces

       judgment and makes a perfunctory pass at reciting the statutory requirements

       [§] 31-37-18-6.” (Appellant’s Br. p. 10). The State counters that the juvenile

       court complied with the statutory requirements by listing the factors that it


       Court of Appeals of Indiana | Memorandum Decision 18A-JV-2969 | April 18, 2019   Page 6 of 8
       considered and incorporating the Modification Report into the Modification

       Order. However, although the juvenile court could have incorporated findings

       and conclusions from the Modification Report into its Order, it did not

       expressly do so. Rather, the trial court merely found that it had “considered”

       the Modification Report, without expressly incorporating or adopting its

       findings and conclusions, in whole or in part. (Appellant’s App. Vol. VIII, p.

       17). The juvenile court also listed a number of factors it had considered, but it

       made no findings or conclusions on a number of the statutorily-required factors,

       including what efforts had been made to prevent K.J.’s removal or to reunite

       him with his mother, what services had been offered to the family, or whether

       K.J. had dual status. We conclude that the juvenile court did not enter

       adequate findings and conclusions.


[11]   However, such deficiencies in a modification order do not automatically require

       reversal. See, e.g., K.S. v. State, 114 N.E.3d 849, 853-54 (Ind. Ct. App. 2018)

       (finding no reversible error where the juvenile court failed to enter a finding as

       to dual status in its modification order), trans. denied; see also Madaras v. State,

       425 N.E.2d 670, 672 (Ind. Ct. App. 1981) (finding clear error in juvenile court’s

       failure to enter required findings was “waived” where trial court did not abuse

       its discretion with its selection of disposition, which Madaras had already

       served). One of the purposes of requiring a trial court to enter findings and

       conclusions is to facilitate appellate review of its decision. See In re T.S., 881

       N.E.2d 1110, 1113 (Ind. Ct. App. 2008) (noting that trial court’s boilerplate

       written CHINS findings were not helpful to the reviewing court and generally


       Court of Appeals of Indiana | Memorandum Decision 18A-JV-2969 | April 18, 2019   Page 7 of 8
       would not permit appellate review). Here, K.J. does not argue that the juvenile

       court abused its discretion when it ordered him into the custody of the DOC, as

       opposed to entering some other disposition. Because K.J. does not even

       attempt to argue that the juvenile court’s placement with the DOC was an

       abuse of discretion, we cannot conclude that K.J. was prejudiced by the juvenile

       court’s failure to enter adequate findings. In reaching this conclusion, we do

       not intend to minimize the importance of a juvenile court’s duty to enter

       complete findings and conclusions; we only conclude that, given the scope of

       K.J.’s appellate claims, the juvenile court’s error does not require reversal.


                                              CONCLUSION
[12]   Based on the foregoing, we conclude that, while the juvenile court did not enter

       adequate findings and conclusions in its Modification Order, K.J. has failed to

       demonstrate that he was prejudiced as a result.


[13]   Affirmed.


[14]   Bailey, J. and Pyle, J. concur




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-2969 | April 18, 2019   Page 8 of 8